             Case 19-50237-grs                Doc 41          Filed 06/30/19 Entered 06/30/19 15:05:29                                  Desc Main
                                                              Document      Page 1 of 3
Fill in this information to identify the case:

Debtor 1          Hackett, Paulette Yvonne

Debtor 2                                                                                                                [x ] Check if this is an
(Spouse, if filing)                                                                                                          amended plan, and list
                                                                                                                             below the sections of the
United States Bankruptcy Court for the Eastern District of                                                                   plan that have been
Kentucky, Lexington Division                                                                                                 changed.
                                                                                                                             Part 1, Part 3, Part 8
Case Number 5:19-bk-50237
(If known)




Local From 3015-1(a)
Chapter 13 Plan                                                                                                                               12/17

Part 1:      Notices

      To Debtors:           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                            indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                            do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors, you must check each box that applies.

      To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                            attorney, you may wish to consult one.

                            If you oppose the plan’ s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                            confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.
                            The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.
                            In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                            The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                            plan includes each of the following items. If an item is checked as “Not Included”or if both boxes are checked, the
                            provision will be ineffective if set out later in the plan.

1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial            [X] Included        [ ] Not included
          payment or no payment at all to the secured creditor

1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out                [X] Included        [ ] Not included
          in Section 3.4

1.3       Nonstandard provisions, set out in Part 8                                                                  [x ] Included       [ Not included


Part 3:      Treatment of Secured Claims


      3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

             [ ] None. If “
                          None”is checked, the rest of § 3.2 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

             [X] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed
                below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured
                claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance
                with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full
                with interest at the rate stated below.

                The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If
                the amount of a creditor’
                                        s secured claim is listed below as having no value, the creditor’
                                                                                                        s allowed claim will be treated in its entirety as an
                unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’ s total claim listed on the proof of



Local Form 3015-1(a)Chapter 13 Plan         Page 1
          Case 19-50237-grs                  Doc 41         Filed 06/30/19 Entered 06/30/19 15:05:29                                   Desc Main
                                                            Document      Page 2 of 3
Debtor Hackett, Paulette Yvonne                                                 Case Number 5:19-bk-50237



              claim controls over any contrary amounts listed in this paragraph.

              The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
              the debtor(s) or the estate(s) until the earlier of:

              (a) payment of the underlying debt determined under nonbankruptcy law, or
              (b) discharge of the underlying debt under 11 U.S.C.§ 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor      Estimated        Collateral             Value of         Amount of     Amount of     Interest             Monthly          Estimated
                      amount of                               collateral       claims senior secured claim rate*                payment to       total of
                      creditor’ s                                              to creditor’
                                                                                          s                                     creditor         monthly
                      total claim                                              claim                                                             payments
Onemain Financial 8,822.00             2008 Infiniti              4,000.00               0.00        5,500.00          7.00%           106.64        5,118.94
                                       EX35
*If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be paid with
interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the plan.


     3.3 Secured claims excluded from 11 U.S.C. §506.
          Check one.

          [ ] None. If “
                       None”is checked, the rest of § 3.3 need not be completed or reproduced.

          [X] The claims listed below were either:

          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
          use of the debtor(s), or

          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
          directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing
          deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
          amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor                            Collateral                                   Amount of          Interest        Monthly plan       Estimated total
                                                                                         claim              rate*           payment            payments by
                                                                                                                                               trustee
Capital One Auto Finance                    2009 Hyundai Genesis                              12,719.00           7.00%              246.61         11,837.06

                                                                                                                            Disbursed by:
                                                                                                                            [X] Trustee
                                                                                                                            [ ] Debtor(s)
* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.


     6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
         and unexpired leases are rejected. Check one.

          [X] None. If “
                       None”is checked, the rest of § 6.1 need not be completed or reproduced.



Part 8:   Nonstandard Plan Provisions

     8.1 Check “None”or List Nonstandard Plan Provisions

          [ ] None. If “
                       None”is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included”in § 1.3.

In the event that relief from stay is granted to any creditor addressed in Part 3, or in the event that the Debtor surrenders the collateral to the creditor after
confirmation, any resulting deficiency, after liquidation of the collateral, shall be classified and paid only as a general unsecured claim, but only up to the
amount of said deficiency. Any amount unpaid on said deficiency claim shall be discharged upon completion of the plan. This special provision is intended to
cover any and all secured claims, whether payment on the claims are to be made through the plan by the Trustee or to be made directly by the Debtor.



Local Form 3015-1(a)Chapter 13 Plan       Page 2
          Case 19-50237-grs                  Doc 41          Filed 06/30/19 Entered 06/30/19 15:05:29                                 Desc Main
                                                             Document      Page 3 of 3
Debtor Hackett, Paulette Yvonne                                                  Case Number 5:19-bk-50237




NONSTANDARD PROVISION REGARDING ALLOWANCE OF SECURED CLAIMS
1) Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the plan.
2) To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule 3002, except as is setout in section 4 below.
3) If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule 3002 as unsecured, the claim will be treated as
unsecured, the filing of such a claim will be treated as a waiver of the security interest by the creditor.
4) If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy Rule 3002(c), the debtor(s) may file a proof of
claim on behalf of the creditor pursuant to Bankruptcy Rule 3004, subject to the following:
a) If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use their best efforts to file such claim(s) before the
deadline under Bankruptcy Rule 3004.
b) A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to any secured portion of the claim if it is filed no later
than 14 days after the trustee files a Notice of Allowance of Claims.
c) Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the amounts listed in any proof of claim filed by the
debtor(s) under Bankruptcy Rule 3004.
5) Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their rights to object to the allowance of any claim.



Part 9:   Signature(s):

     9.1 Signatures of Debtor(s) and Debtor(s)’Attorney

     The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



/s/ Paulette Y. Hackett
Signature of Debtor 1                                                               Signature of Debtor 2

Executed on June 28, 2019                                                           Executed on June 28, 2019

/s/ Ryan Atkinson                                                                   Date: June 28, 2019
Signature of Attorney for Debtor(s)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard provisions
included in Part 8.

CERTIFICATE OF SERVICE
I certify that on the date shown below I mailed a copy of the Chapter 13 Plan, for the Debtor to the creditors
listed on the matrix and to the Chapter 13 Trustee.


/s/ Ryan Atkinson                                                                   Date: June 28, 2019
Signature of Attorney for Debtor(s)




Local Form 3015-1(a)Chapter 13 Plan        Page 3
